           Case 2:18-cr-01626-MTL Document 23 Filed 02/27/19 Page 1 of 2



     Jody C. Corbett (#019718)
 1
     BERKE LAW FIRM, PLLC
 2   1601 N. 7th Street, Suite 360
     Phoenix, AZ 85006
 3   Phone: (602) 254-8800
 4   Fax: (602) 254-8808
     jody@berkelawfirm.com
 5
     Attorneys for Defendant
 6
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
 9                                  FOR THE DISTRICT OF ARIZONA

10
     USA,
11
                                                          Case No. 2:18-cr-01626-JJT
12                               Plaintiff,
                                                                MOTION TO CONTINUE
13         vs.                                                     SENTENCING
14
     Pierre Zarokian,                                                 (First Request)
15
                                Defendant.
16
17
                 Defendant Pierre Zarokian (“Defendant”), through undersigned counsel, moves this
18
19   Court for an Order continuing the sentencing in the above matter which is currently set for

20   March 4, 2019, at 2:00 p.m. for a period of at least ninety (90) days. This extension is
21   necessary to explore mitigation for sentencing. Undersigned counsel has contacted counsel
22
     for the United States, James Knapp, and he has no objection to the requested continuance.
23
24               Additionally, it is not expected that excludable delay will occur under 18 U.S.C. §

25   3161 as a result of this motion or from an order based thereon.
26               A proposed order is attached.
27
     ...
28
                                                      1
          Case 2:18-cr-01626-MTL Document 23 Filed 02/27/19 Page 2 of 2



           DATED this 27th day of February, 2019.
 1
 2                                         BERKE LAW FIRM, PLLC
 3
 4
                                           By s/ Jody C. Corbett
 5                                           Jody C. Corbett
                                             Attorneys for Defendant Pierre Zarokian
 6
 7                              CERTIFICATE OF SERVICE

 8   I hereby certify that on February 27, 2019, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 9
     Notice of Electronic Filing to the following CM/ECF registrants:
10
                                           Elon Berk
11                                   gba_law@yahoo.com
12                                   Attorney for Defendant

13                                     Andrew C. Stone
                                   andrew.stone@usdoj.gov
14
                                     James Richard Knapp
15                                 james.knapp2@usdoj.gov
                                    Assistant U.S. Attorneys
16
17   By    s/ Jody C. Corbett

18
19
20
21
22
23
24
25
26
27
28
                                               2
